PER CURIAM.
The petition for writ of mandamus/prohibition is denied on the merits. To the extent the petition can be interpreted as seeking certiorari review of certain interlocutory orders of the circuit court, we decline to undertake such review since petitioner will have an adequate remedy by way of appeal following the entry of a final order. See generally Noack v. Blue Cross and Blue Shield of Florida, Inc., 872 So.2d 370 (Fla. 1st DCA 2004). Finally, we deny petitioner’s request that we undertake review of the order granting him leave to proceed as an indigent in the circuit court, again without prejudice to his right to seek review on plenary appeal. See LaMadline v. Crosby, 867 So.2d 552 (Fla. 1st DCA 2004).
ALLEN, WEBSTER, and HAWKES, JJ., concur.